Title: From Abigail Smith Adams to John Adams, 25 June 1818
From: Adams, Abigail Smith
To: Adams, John


				
					Dear John
					June 25th 1818
				
				enclosed is the money which mrs Welsh advanced upon your account which you will pay her, and get her to Sign the Receit enclosed. you have not sent your shoes to be mended—& Charles if bare foot I have no compassion for as he would not take the trouble to call upon the shoe maker, he ought to feel the concequence—I Shall expect to see you on Saturdayyour affectionate G M
				
					A Adams
				
				
			